ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-018 and DRB 08-049, concluding on the record before the Board pursuant to Rule 1:20 — 4(f) (default by respondent) that HENRY A. WALSH, JR., of LAKEWOOD, who was admitted to the bar of this State in 1998, should be suspended from the practice of law for a period of six months for violation of RPC 1.4(b) (failure to communicate with client) and RPC 8.1(b) (failure to cooperate with disciplinary authorities) (DRB 08-018), and suspended for a consecutive period of three months for violation of RPC 5.5(a)(1) (practicing law while ineligible) (DRB 08-049);
And the Disciplinary Review Board having determined further that prior to reinstatement to practice, respondent should be required to submit proof of his fitness to practice law;
And good cause appearing;
It is ORDERED that HENRY A. WALSH, JR., be suspended from the practice of law for a period six months for his unethical conduct in DRB 08-018, effective August 21, 2008, and suspended from practice for a period of three months for his unethical conduct in DRB 08-049, effective February 21, 2009, and until the further of the Court; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
*162ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(e), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(13)(15) may. (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter'be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.